Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 04/12/2022. In virtue of this communication, claims 21-40 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Applicant’s claim for the benefit of the prior-filed applications in ADS filed on 02/18/2022 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112, first paragraph [see MPEP 2163.03] as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
3.1.	The disclosure of the prior-filed applications, fail to comply with the written description requirement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 21-27 of this application.  
	In this instant application, claims 21-27 recite “a contraband device detection system” and “a contraband device”. A typical contraband device does not perform “texting, two-way pages and other types radio frequency transmitting” described in par. 0030 in the prior filed applications because the contraband is smuggled goods or a knife or a gun. In addition, to detect goods or merchandise, a system requires a metal detector or a camera or various kinds of scanners and sensors to detect the goods and merchandise. Specification in the prior-filed applications does not provide such an explanation or a description.
See a typical definition of contraband from a dictionary below.
contraband 
con·tra·band | \ ˈkän-trə-ˌband  \
Definition of contraband: 1) illegal or prohibited traffic in goods : SMUGGLING
… persons the most bound in duty to prevent contraband …; — Edmund Burke; 2) goods or merchandise whose importation, exportation, or possession is forbidden Border police searched the car for drugs and other contraband; also : smuggled goods.
	
Accordingly,  “a contraband device detection system” and “a contraband device” in claims 21-27 can be only qualified as a continuation in part.


Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a contraband device detection system” and “a contraband device”.
	A contraband device is typically merchandise or goods. Is claimed invention reciting to detect a metal or goods? If so, specification does not provide a proper antecedent basis for detecting contraband or merchandise. 
	Alternatively, to avoid any ambiguity, applicant could recite “a contraband device” as “a contraband communication device” for texting, two-way pages, other types radio frequency transmitting.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 21-27 recite “a contraband device detection system” and “a contraband device”. A contraband is typically goods or merchandise. To detect goods or merchandise, a metal detector or a security camera or other kind of scanners or sensors may be required. What’s more, goods or merchandise are typically not able to perform texting and paging and transceiving. However, the disclosure does not describe such an explanation and a description for detecting goods or merchandise. Therefore, Claims 21-27 fail to comply with the written description requirement.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

8.	Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 respectively of U.S. Patent No. 11,258,530 B2 in view of Gainsboro et al. Pub. No.: US 2001/0036821 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims except the instant limitation mentioned below. Accordingly, allowing the broader instant claims  could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

8.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 21 as follows:
a plurality of detection devices distributed throughout the controlled environment facility, each of the plurality of detection devices having a corresponding location (lines 29-42 of col. 8); 
an interface device configured to receive a detection signal from the plurality of detection devices and transmit detection information to a central processing server (lines 43-45 of col. 8); and
the central processing server having one or more processors configured to: 
receive the detection information from the interface device, the detection information including at least a location of a detection device that made the detection (lines 46-51 of col. 8); 
determine, based on the received detection information, a contraband device location within the controlled environment facility (lines 54-62 of col. 8); and 
take remedial action in response to the determining (lines 63-67 of col. 8 and lines 1-7 of col. 9).
Although Patent claim 1 does not disclose: “a time of a detection”, claim limitation is considered obvious by the rationales found in Gainsboro. 
In particular, Gainsboro teaches time of signal arrival (par. 0065) and that scanner/receiver 12 in fig. 1-7 provides digitized voice samples for each call made in order to verify that the inmate indeed participated in a conversation with a particular called party on a particular date and at a particular time and on a particular cellular phone (par. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 11,258,530 B2 by providing user wearable security device as taught in Gainsboro to obtain the claimed invention. Such a modification would have provided a cellular radio telephone system base station integrated into a local cellular network to control access to outside telephone lines in an institutional environment so that inmate access to outside telephone lines are recorded to prevent individuals from incurring large, unaccountable telephone costs as suggested in par. 0002-0003 of Gainsboro.

8.2.	Instant claims 28 and 35 are device and method claims reciting the same scopes of the respective limitations of instant claim 1. Accordingly, they can be compared to the patent claims in the same way as the instant claim 1 is compared to patent claim 1 set forth above.

8.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

9.	Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 respectively of U.S. Patent No. 10,432,343 B2 in view of Gainsboro.
Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims except the instant limitation mentioned below. Accordingly, allowing the broader instant claims  could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.
	
9.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 21 as follows:
	a plurality of detection devices distributed throughout the controlled environment facility, each of the plurality of detection devices having a corresponding location (lines 26-42 of col. 8); 
an interface device configured to receive a detection signal from the plurality of detection devices and transmit detection information to a central processing server (lines 43-46 of col. 8); and
the central processing server having one or more processors configured to (lines 43-46 of col. 8): 
receive the detection information from the interface device, the detection information including at least a time of a detection and a location of a detection device that made the detection (lines 48-53 of col. 8); and
determine, based on the received detection information, a contraband device location within the controlled environment facility (lines 48-53 of col. 8).
Although patent does not explicitly show: “take remedial action in response to the determining”, the claim limitation is considered obvious by the following rationales.
In particular, Gainsboro teaches options to alert and cease all calls to the unauthorized equipment (70 of fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 10,432,343 B2 by providing user wearable security device as taught in Gainsboro to obtain the claimed invention. Such a modification would have provided a cellular radio telephone system base station integrated into a local cellular network to control access to outside telephone lines in an institutional environment so that inmate access to outside telephone lines are recorded to prevent individuals from incurring large, unaccountable telephone costs as suggested in par. 0002-0003 of Gainsboro.

9.2.	Instant claims 28 and 35 are device and method claims reciting the same scopes of the respective limitations of instant claim 1. Accordingly, they can be compared to the patent claims in the same way as the instant claim 1 is compared to patent claim 1 set forth above.

9.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

10.	Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 respectively of U.S. Patent No. 9,887,800 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims. Accordingly, allowing the broader instant claims  could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

10.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 21 as follows:
a plurality of detection devices distributed throughout the controlled environment facility, each of the plurality of detection devices having a corresponding location (lines 21-40 of col. 8); 
an interface device configured to receive a detection signal from the plurality of detection devices and transmit detection information to a central processing server (lines 41-44 of col. 8); and
the central processing server having one or more processors (lines 41-44 of col. 8) configured to: 
receive the detection information from the interface device, the detection information including at least a time of detection and a location of a detection device that made the detection (lines 46-51 of col. 8); 
determine, based on the received detection information, a contraband device location within the controlled environment facility (lines 54-62 of col. 8); and 
take remedial action in response to the determining (lines 52-54 of col. 8).

10.2.	Instant claims 28 and 35 are device and method claims reciting the same scopes of the respective limitations of instant claim 1. Accordingly, they can be compared to the patent claims in the same way as the instant claim 1 is compared to patent claim 1 set forth above.

10.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

11.	Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 respectively of U.S. Patent No. 9,444,574 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims. Accordingly, allowing the broader instant claims  could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

11.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 21 as follows:
a plurality of detection devices distributed throughout the controlled environment facility, each of the plurality of detection devices having a corresponding location (lines 13-33 of col. 8); 
an interface device configured to receive a detection signal from the plurality of detection devices and transmit detection information to a central processing server (lines 34-37 of col. 8); and
the central processing server having one or more processors configured to: 
receive the detection information from the interface device (line 38 of col. 8), the detection information including at least a time of a detection (48-50 of col. 8) and a location of a detection device that made the detection (lines 18-23 of col. 8 and lines 29-33 of col. 8); 
determine, based on the received detection information, a contraband device location within the controlled environment facility (lines 39-44 of col. 8); and 
take remedial action in response to the determining (lines 63-67 of col. 8 and lines 1-7 of col. 9).

11.2.	Instant claims 28 and 35 are device and method claims reciting the same scopes of the respective limitations of instant claim 1. Accordingly, they can be compared to the patent claims in the same way as the instant claim 1 is compared to patent claim 1 set forth above.

11.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

12.	Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 respectively of U.S. Patent No. 8,606,229 B2 in view of Gainsboro.
Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims except the instant limitation mentioned below. Accordingly, allowing the broader instant claims  could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

12.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 21 as follows:
a plurality of detection devices distributed throughout the controlled environment facility, each of the plurality of detection devices having a corresponding location (lines 5-18 of col. 8); 
an interface device configured to receive a detection signal from the plurality of detection devices and transmit detection information to a central processing server (lines 19-22 of col. 8); and
the central processing server having one or more processors configured to: 
receive the detection information from the interface device (lines 21-26 of col. 8), the detection information including at least a location of a detection device that made the detection (lines 22-27 of col. 8); 
determine, based on the received detection information, a contraband device location within the controlled environment facility (lines 31-39 of col. 8); and 
take remedial action in response to the determining (lines 28-32 of col. 8).
Although Patent claim 1 does not disclose: “a time of a detection”, claim limitation is considered obvious by the rationales found in Gainsboro. 
In particular, Gainsboro teaches time of signal arrival (par. 0065) and that scanner/receiver 12 in fig. 1-7 provides digitized voice samples for each call made in order to verify that the inmate indeed participated in a conversation with a particular called party on a particular date and at a particular time and on a particular cellular phone (par. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 11,258,530 B2 by providing user wearable security device as taught in Gainsboro to obtain the claimed invention. Such a modification would have provided a cellular radio telephone system base station integrated into a local cellular network to control access to outside telephone lines in an institutional environment so that inmate access to outside telephone lines are recorded to prevent individuals from incurring large, unaccountable telephone costs as suggested in par. 0002-0003 of Gainsboro.

12.2.	Instant claims 28 and 35 are device and method claims reciting the same scopes of the respective limitations of instant claim 1. Accordingly, they can be compared to the patent claims in the same way as the instant claim 1 is compared to patent claim 1 set forth above.

12.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

13.	Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 respectively of U.S. Patent No. 8,233,880 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include many more elements and more specific, and thereby, the patent claims encompass the broader scope of the instant claims except the instant limitation mentioned below. Accordingly, allowing the broader instant claims  could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

13.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 21 as follows:
a plurality of detection devices distributed throughout the controlled environment facility, each of the plurality of detection devices having a corresponding location (lines 5-9 of col. 8); 
an interface device configured to receive a detection signal from the plurality of detection devices and transmit detection information to a central processing server (lines 10-12 of col. 8); and
the central processing server having one or more processors configured to: 
receive the detection information from the interface device, the detection information including at least a time of a detection and a location of a detection device that made the detection (lines 13-17 of col. 8); 
determine, based on the received detection information, a contraband device location within the controlled environment facility (lines 25-28 of col. 8); and 
take remedial action in response to the determining (notification message in lines 25-28 of col. 8).

13.2.	Instant claims 28 and 35 are device and method claims reciting the same scopes of the respective limitations of instant claim 1. Accordingly, they can be compared to the patent claims in the same way as the instant claim 1 is compared to patent claim 1 set forth above.

13.3.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

16. 	Claims 21-28 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gainsboro in view of Irvin Pub. No.: US 2003/0017821 A1.

Clam 21
Kline teaches a contraband device detection system (fig. 1-4 depict for incorporating reception, interpretation, monitoring, recording and controlling wireless signals) within a controlled environment facility (an institution 10 in fig. 1-3), comprising: 
a plurality of detection devices (reception antenna 16 in fig. 1) distributed throughout the controlled environment facility (an institution 10 in fig.  1-3); 
an interface device (scanner/receiver 12 in fig. 1 & 3) configured to receive a detection signal from the plurality of detection devices and transmit detection information (transmission are detected by 52 in fig. 5 and transmitted to determination 54 before alerting or reporting to administrative 58 in fig. 5) to a central processing server (call control center 22 in fig. 1-3 and administration terminal 32 in fig. 1 & 3; system controller 78); and 
the central processing server having one or more processors (fig. 7 having processor 91 in fig. 7)system controller 78 in fig. 7 having monitoring stations and receivers as processors; 14 and 32 as a server having processors such as scanner/receiver 12, and reception antenna 16 in fig. 1) configured to: 
receive the detection information from the interface device (step 54 receive the detection signal detected in step 52 in fig. 5), the detection information including at least a time of a detection (date and time in par. 0046 and time of signal arrival in par. 0065); 
determine, based on the received detection information, a contraband device (an unauthorized cellular telephone 20 in fig. 3) location within the controlled environment facility (fig. 3 and par. 0056, the wireless signal is detected and received by receptor antenna 16 positioned in close proximity to institution 10 connected to scanner/receiver 12); and 
take remedial action in response to the determining (steps 55-56-57 links to 58 in fig. 5 and see par. 0062 for reporting the transmission to an administrator).
	Although Gainsboro does not explicitly show: “each of the plurality of detection devices having a corresponding location; and a location of a detection device that made the detection”, the claim limitations are considered obvious by the following rationales.
	In fact, Gainsboro explains that the different antenna (fig. 1) with their respective location could detect wireless signal from the unauthorized cellular telephone (fig. 3) and the location detection module (80 in fig. 7) for locating where the signal is from triangulation or AoA (par. 0065). Accordingly, the teaching from Gainsboro could have rendered the addressing claim limitations obvious. To advance the prosecution, further evidence is provided herein. In particular, Irvin teaches the detection signal including information indicative of a location of the first cellular telephone transmission detector (12a of fig. 3, par. 0021, for transmitting location data by a space-based or land-based station; par. 0022, 0026-0027; 12b of fig. 3 and see par. 0021, 022, 0026-0027).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify a call control system of Gainsboro by providing safety zones as taught in Irvin. Such a modification would have provided geographic zones in a wireless communications system to determine safety zones for the mobile phone so that the mobile device’s location could be detected and could have prevented against the theft and accidental loss as suggested in par. 0007 of Irvin.

Claim 22
Gainsboro, in view of Irvin, discloses the system of claim 21, wherein the remedial action includes notifying an administrator of the contraband device location (Gainsboro, report to administrator in step 58 of fig.5, see step 70 in fig. 6, and hence, the combined prior art reads on the claim).

Claim 23
Gainsboro, in view of Irvin, discloses the system of claim 21, wherein the remedial action includes activating a jamming device near the contraband device location (Gainsboro, MCU 14 may jam the transmission in par. 0044 and see par. 0057; therefore, the combined prior art meets the claim requirement; see further evidence for jamming in Kline Pub. No.: US 2003/0143943 A1).


Claim 24
Gainsboro, in view of Irvin, discloses the system of claim 21, wherein the interface device includes a memory (13 in fig. 1 and see drives and database in fig. 7 and par. 0048 of Gainsboro) that stores the plurality of detection device locations (Gainsboro, par. 0044, the unauthorized transmission may be monitored and recorded via the monitor/record 13; accordingly, the combined prior art renders the claim obvious).

Claim 25
Gainsboro, in view of Irvin, discloses the system of claim 24, wherein the received detection signals include an identifier that identifies a detection device from among the plurality of detection devices from which the detection signal originates (Gainsboro, par. 0044, the scanner/receiver in fig. 1 & 3 identifies the signal’s NPA/NXX/ESN and see fig. 5-6 and par. 0062; for these reasons, the combined prior art reads on the claim).

Claim 26
Gainsboro, in view of Irvin, discloses the system of claim 24, wherein the interface device is configured to generate the detection information by matching the received identifier to a corresponding location stored in the memory (Gainsboro, par. 0044, the MCU 15 compares the signal’s NPA/NXX/ESN or other identifying data received from the scanner/receiver 12 to the list of preauthorized wireless transmission signals; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 27
Gainsboro, in view of Irvin, discloses the system of claim 21, wherein the central processing server is configured to determine the contraband device location based on the received detection information and previously-received detection information (Gainsboro, par. 0046 for recording messages for retrieval to use in the voice verification  record; therefore, the combined prior art renders the claim obvious).

Clam 28
Kline teaches a device (scanner 12 and MCU 14 in fig. 1, call control system 22 in fig. 2, 12 and 22 in fig. 3, see fig. 4 & 7 for different embodiments), comprising:
	a plurality of detectors (reception antenna 16 in fig. 1) distributed throughout a controlled environment facility (an institution 10 in fig. 1-3), each of the plurality of detectors (antenna 16 in fig. 1) corresponding locations within the controlled environment facility located and being configured to detect a contraband communication device (an unauthorized cellular telephone 20 in fig. 2-3 & 5);
a memory (database and drives in fig. 7) that stores the locations of the plurality of detectors in association with detector identifiers (database in par. 0048 & 0064; par. 0021, identifying the location of the caller, the signal’s identifying data with NPA/NXX/ESN in par. 0021 and see location detection module in par. 0065 and time and date in par. 0046); 
a signal interface (scanner/receiver 12 in fig. 1 & 3 or 81-82 in fig. 7) configured to receive a detection event signal from a first detector from among the plurality of detectors (transmission are detected by 52 in fig. 5 and transmitted to determination 54 before alerting or reporting to administrative 58 in fig. 5); and 
a transmitter (transmitter 104 in fig. 7) configured to transmit detection information to a central processing server (par. 0044, the scanner/receiver identifies the signal’s NPA/NXX/ESN and other identifying data and passes the data to MCU, see steps 50-52 in fig. 5 and steps 62-64 of fig. 6), the detection information including a time of the detection by the first detector (par. 0046, a particular data and time).
Although Gainsboro does not explicitly show: “detectors having corresponding locations; the detection event signal including the first detector identifier; and the location of the first detector”, the claim limitations are considered obvious by the following rationales.
	In fact, Gainsboro explains that the different antenna (fig. 1) with their respective location could detect wireless signal from the unauthorized cellular telephone (fig. 3) and the location detection module (80 in fig. 7) for locating where the signal is from triangulation or AoA (par. 0065). Accordingly, the teaching from Gainsboro could have rendered the addressing claim limitations obvious. To advance the prosecution, further evidence is provided herein. In particular, Irvin teaches the detection signal from a phone to determine its location and comparing the location of the phone to the safe zone if it’s within one of them  (12a of fig. 3, par. 0021, for transmitting location data by a space-based or land-based station; see safe zones in par. 0022, 0026-0027; 12b of fig. 3 and see par. 0021, 022, 0026-0027; see fig. 4 and par. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify a call control system of Gainsboro by providing safety zones as taught in Irvin. Such a modification would have provided geographic zones in a wireless communications system to determine safety zones for the mobile phone so that the mobile device’s location could be detected and could have prevented against the theft and accidental loss as suggested in par. 0007 of Irvin.

Claim 34
Gainsboro, in view of Irvin, discloses the device of claim 28, wherein the detection event signal further includes a time of detection (Gainsboro, at particular time in par. 0046 and time of signal arrival in par. 0065; accordingly, the combined art meets the claim requirement).

Claim 35
Gainsboro discloses a method (fig. 1-7 depict for incorporating reception, interpretation, monitoring, recording and controlling wireless signals) for detecting a contraband wireless communication device (unauthorized cellular telephone 20 in fig. 1-3) within a controlled environment facility (institution 10 in fig. 1-4), the method comprising: 
detecting, by one of a plurality of detectors (antenna 16 in fig. 1), the contraband wireless communication device (50-52 of fig. 5 and 62 in fig. 6); 
transmitting a detection event signal to an interface device (scanner/receiver 12 in fig. 5 receives detected signal in 52 in fig. 5 and 64 of fig. 6);
generating detection information based on the received detection event signal (par. 0044, the scanner/receiver 12 identifies the signal’s NPA/NXX/ESN and passes the data to MCU, digitized voice samples in par. 0046); 
transmitting the detection information to a central processing server (14 and 32 of fig. 1), the detection information including at least a time of a detection (par. 0046, a particular time); 
determine, based on the detection information, a contraband device location within the controlled environment facility (56-57 in fig. 5 and par. 0062, the unauthorized cellular telephone in fig. 2-3); and 
take remedial action in response to the determining (56-57 resulting into step 58 for reporting in fig. 5; see par. 0062 for reporting the transmission to an administrator).
	Although Gainsboro does not explicitly show: “a location of a detection device that made the detection”, the claim limitation is considered obvious by the following rationales.
	In fact, Gainsboro explains that the different antenna (fig. 1) with their respective location could detect wireless signal from the unauthorized cellular telephone (fig. 3) and the location detection module (80 in fig. 7) for locating where the signal is from triangulation or AoA (par. 0065). Accordingly, the teaching from Gainsboro could have rendered the addressing claim limitations obvious. To advance the prosecution, further evidence is provided herein. In particular, Irvin teaches the detection signal including information indicative of a location of the first cellular telephone transmission detector (12a of fig. 3, par. 0021, for transmitting location data by a space-based or land-based station; par. 0022, 0026-0027; 12b of fig. 3 and see par. 0021, 022, 0026-0027).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify a call control system of Gainsboro by providing safety zones as taught in Irvin. Such a modification would have provided geographic zones in a wireless communications system to determine safety zones for the mobile phone so that the mobile device’s location could be detected and could have prevented against the theft and accidental loss as suggested in par. 0007 of Irvin.

Claim 36
Gainsboro, in view of Irvin, discloses the method of claim 35, wherein the remedial action includes notifying an administrator of the contraband device location (Gainsboro, 58 in fig. 5 and 68 in fig. 6 and par. 0062; 0062; device location in fig. 4 of Irvin; hence, the combined prior art renders the claim obvious).

Claim 37
Gainsboro, in view of Irvin, discloses the method of claim 35, wherein the remedial action includes activating a jamming device near the contraband device location (Gainsboro, par. 0044 & 0057 explains a condition for jamming signal; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 38
Gainsboro, in view of Irvin, discloses the method of claim 35, further comprising storing the plurality of detector locations in a memory (Irvin, 450 in fig. 4 reads on the claim’s condition).



Claim 39
Gainsboro, in view of Irvin, discloses the method of claim 38, wherein the detection event signal includes an identifier (Gainsboro, NPA/NXX/ESN is identified from the detected signal as explained in par. 0044 & 0062)  that identifies a detector from among the plurality of detectors from which the detection event signal originates (Gainsboro, par. 0046; fig. 4 of Irvin for comparing detected location to the safe zones stored; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 40
Gainsboro, in view of Irvin, discloses the method of claim 38, further comprising generating the detection information by matching the received identifier (Gainsboro, par. 0062 and fig. 5-6; Irvin, 440 in fig. 4) to a corresponding location stored in the memory (Irvin, 450 in fig. 4 and for these reasons, the combined prior art renders the claim obvious).

17. 	Claims 29-33  are rejected under 35 U.S.C. 103(a) as being unpatentable over Gainsboro in view of Irvin and Kline US 2003/0143943 A1.

Claim 29
	Gainsboro, in view of Irvin, discloses the device of claim 28, further comprising, the jammers configured to jam wireless signal transmission and/or reception in a nearby region (Gainsboro, par. 0044, the MCU 14 may jam the transmission; see jamming option in par. 0057).
	Although Gainsboro, in view of Irvin, does not explicitly show: “a plurality of signal jammers distributed throughout the controlled environment facility” the claim limitation is considered obvious by the following rationales.
	Initially, Gainsboro discloses MCU with jamming ability control multiple antenna (fig. 1 in view of par. 0044). Herein, the claim does not specifically define what are involved in distributing a plurality of signal jammers. So, in fig. 1 of Gainsboro, MCU 14 could have ability to jam signal to every antenna 16 distributed throughout around an institution. The evidence could be seen in Kline. In particular, Kline teaches selective wireless blocker (30 in fig. 1-2 & 4)  to block signal a zone or a selective blocking zone (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify a call control system of Gainsboro in view of Irvin by providing selective wireless communication blocker as taught in Kline to obtain the claimed invention as specified in the claim. Such a modification would have provided a wireless signal blocker to jam a wireless communication so that a specific wireless terminal signal could be blocked within a designated area for the public interest as suggested in par. 0002 of Kline.

Claim 30
Gainsboro, in view of Irvin and Kline, discloses the device of claim 29, wherein the jammers each have a corresponding location within the controlled environment facility (fig. 1 of Gainsboro and fig. 3 of Irvin), and wherein the memory further stores the locations of the plurality of jammers (database in par. 0048 in view of fig. 1 in Gainsboro; MSC in fig. 3 of Irvin and a wireless communication blocker in fig. 4 of Kline; accordingly, a wireless communication blocker of Kline or signal jammer of MCU 14 of Gainsboro to include jammer in every antenna 16 in fig. 1 of Gainsboro or base stations 12a-c in fig. 3 of Kline to obtain the claimed invention, see MPEP 2143, KSR Exemplary Rationale G; alternatively, one of ordinary skill in the art would have considered the claim obvious since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 CCPA 1952).

Claim 31
Gainsboro, in view of Irvin and Kline, discloses the device of claim 30, wherein the signal interface receives a jamming instruction from the central processing server and a location of the contraband communication device (Gainsboro, MCU jams the signal in par. 0044 & 0057; Kline, fig. 3 for block a targeted mobile terminal; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 32
Gainsboro, in view of Irvin and Kline, discloses the device of claim 31, further comprising one or more processors configured to identify a jammer from among the plurality of jammers that is closest to the location of the contraband communication device based on a comparison of the location of the contraband communication device to the stored locations of the plurality of jammers (Gainsboro, MCU jams the signal in par. 0044 & 0057; Kline, fig. 3 for block a targeted mobile terminal; therefore, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationale G).

Claim 33
Gainsboro, in view of Irvin and Kline, discloses the device of claim 32, wherein the one or more processors are further configured to activate the jammer closest to the location of the contraband communication device in response to the identifying (Gainsboro, MCU jams the signal based on condition in par. 0044 & 0057; Kline, fig. 3 for blocking selectively a targeted mobile terminal; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Concerns for Restriction/Election Requirement
18.	Instant application contains 3 independent claims covering the different scopes. To advance the prosecution, it’s suggested to keep these independent claims under the same scope.




Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643